Title: To George Washington from James Madison, 11 February 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Feby 11. 88.

The Newspaper inclosed with the letter which follows, comprises the information brought me by the mail of yesterday.

Boston Feby 3d
“I inclose a Newspaper containing the propositions communicated by Mr Hancock to the Convention, on thursday last. Mr [Samuel] Adams who contrary to his own sentiments has been hitherto silent in Convention, has given his public and explicit approbation of Mr Hancocks propositions—We flatter ourselves that the weight of these two characters will ensure our success; but the event is not absolutely certain. Yesterday a Committee was appointed on the motion of a doubtful character to consider the propositions submitted by Mr Hancock and to report tomorrow afternoon—We have a majority of fœderalists on this Committee and flatter ourselves the result will be favorable: P.S. We shall probably decide on thursday or friday next when our numbers will amount to about 363.”

With greatest esteem & attachment I am Dear Sir Yr Obedt & affee Servt

Js Madison Jr

